In a recommended decision filed July 31, 1975 (reported at 21 CCF para. 84,126), Trial Judge Louis Spector concluded that the contractor was entitled to additional compensation for providing support service for five radar vans because the contract documents required only that it perform the work on one van. This case came before the court on a stipulation for entry of judgment signed on behalf of both parties by their respective attorneys of record, whereby plaintiff agreed to accept the sum of $10,534.48 in full settlement of all claims set forth in the petition,. and defendant consented to the entry of ■ judgment in that amount. On October 30,1975 the court, by order, entered judgment for plaintiff for $10,534.48.